Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 21, 2019

                                     No. 04-19-00131-CV

                         IN THE INTEREST OF D.M.S, A CHILD,
                                      Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI05918
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
       Appellant’s brief was due to be filed by May 10, 2019. Neither the brief nor a motion for
extension of time has been filed. It is therefore ORDERED that appellant show cause in writing
within fifteen days from the date of this order why this appeal should not be dismissed for want
of prosecution. See TEX. R. APP. P. 38.8(a).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court